Title: March [1780]
From: Washington, George
To: 

 


1st. Raining in the morning and drizling all day with very little Wind but a thick fog. Roads very deep.
 


2d. Wind coming out very fresh at West. In the Night it cleared, & froze a little. Continued boisterous thro’ the day & towards evening grew cold.
 


3d. Ground hard frozen. Morning clear & pleasant with but little wind and that from the South. Mid-day cloudy & lowering—variable afterwards—sometimes snowing, at other times Sunshine—Wind getting westerly. The Northern lights or aurora Borealis was seen last evening but not in a very conspicuous degree.
 


4th. Cloudy in the Morning with flying clouds all day. Wind Westerly and pretty fresh in the forenoon. Less so afterwds. and milder.
 


5th. Clear—warm and pleasant with but little wind—that however was Westerly.
 


6th. A little rain fell in the Night. Morning lowering but clear & warm afterwards without wind except a little breeze from the Southwestward. Roads deep.
 


7th. Morning soft and lowering without Wind. About 11 O’clock it began to rain with the wind from the No. East & continued to do so & at times hard through the day. In the evening it cleared the wind shifting to the westward without blowing hard.
 


8th. Flying clouds—wind pretty fresh from the westward but not cold.
 


9th. Lowering Morning—Wind at No. East all day, but not fresh. A little rain in the forenoon, afterwards Sunshine then cloudy with a good deal of rain in the Night.
 


10th. Wind and Weather variable but upon the whole warm.
 


11th. A hoar frost. Morning clear & pleasant with the Wind Westerly. Mid-day cloudy with the Wind at East. Afternoon very lowering & cold. Roads very deep.
 



12th. Snowing & hailing in the Night, with the Wind fresh from the No. East. In the Morning the ground was covered about two Inches deep. The wind continuing in the same place was accompanied by a rain and mist the whole day. In the evening it cleared the wind having shifted to the Westwd.
 


13th. Clear and pleasant morning with but little wind & that at west. Variable afterwards with squals of rain & wind from the same quarter. In the Night it became very high and turned colder.
 


14th. Ground pretty hard froze. Morning clear and cool. Wind fresh from the Westward & continued so through the day, with flying clouds.
 


15th. Ground frozen again. Morning cold & a little cloudy with the wind fresh from the No. Wt. where, & westerly, it continued briskly & cool all day. About Noon it grew very cloudy with appearances of Snow, & towards dusk turned warmer.
 


16th. Ground was frozen again. About Sunrise it began to Snow from the North or North a little westerly and continued without intermission the whole day—at the same time cold. Snow abt. 9 Inchs. deep.
 


17th. Lowering in the morning but clear afterwards. Wind Westerly & rather cool.
 


18th. Ground hard froze. Morning clear & rather cool. Warmer afterwards, wind getting to the Southward. Afternoon lowering with much appearance of Rain—spitting Snow.
 


19th. Morning clear, but raw & lowering afterwards—Wind southerly. The grd. was pretty hard froze in the morning. In the evening the wind shifted to the Westward & blew hard all Night.
 


20th. Rather cool in the Morning but the Wind getting to the Southward it grew warmer. The ground was hard froze in the morning.
 


21st. Wind Southerly but not high—clear & pleasant in the forenoon—lowering afterwards or rather hazy. In the Night it shifted to the West or No. West & blew fresh. Ground froze.
 



22d. Clear but rather cool the wind being pretty fresh from the No. West all day. Ground froze again.
 


23d. Pleasant Morning but rather cool. Wind in the forenoon westerly afterwd. Easterly & raw with much appearance of Rain.
 


24th. Lowering Morning and Wind at East. About Noon it began to rain and continued drizzling all the latter part of the day and till some time in the night the wind continuing to blow pretty fresh.
 


25th. Morning fine, being clear, warm, pleasant—the Trees and Earth being glazed looked beautiful. About the hour of nine the wind came fresh from the West & shifting to the No. West blew very hard & became very cold towards Evening.
 


26th. Ground very hard frozen & day cool. The Wind continuing rather fresh from the No. West—Weather clear. Towards evening the wind seemed to be shifting round to the Southward.
 


27th. Morning lowering & raw the wind being pretty fresh from South. About Noon it blew exceeding hard from the same point with much appearances of Rain. After Sun down the wind shifted round to the West or No. West blew fresh—cleared & became cold.
 


28th. Clear & cool—Wind fresh from the No. West, all day.
 


29th. Ground hard frozen—Morning clear & cold, wind fresh from the Westward—the Northern light conspicuous.
 


30th. Clear & cool—Wind continuing to blow from the same pt.—Ground froze again.
 


31st. Snowing more or less all day & generally pretty fast. Wind tho not much of it abt. No. East.
